TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00583-CV


Robert Needham and Deborah Needham, Appellants


v.



Leonard Schwartz, Individually and as Trustee for 2828 Lost Oak Cove 

					Land Trust, Appellees







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 01-150-C26, HONORABLE DONALD HUMBLE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


		The judgment in this case was signed on June 17, 2003, and a motion for new trial
was filed on July 15 and a notice of appeal was filed September 16.  Since that time, appellants
Robert Needham and Deborah Needham have failed to pay any of the requisite filing fees, request
the preparation of or make arrangements to pay for a clerk's record or a reporter's record.  No
docketing statement was filed.  On December 3, 2003, this Court notified appellants in writing that
the clerk's and reporter's records were overdue and that if they were not each filed by December 15
the Court would take action to dispose of the appeal.  See Tex. R. App. P. 37.3(a)(1).  Neither the
clerk's nor reporter's record have been filed since that time, and appellants have not otherwise
responded to the Court.  No brief was filed on appellants' behalf.
		Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to
Texas Rules of Appellate Procedure 37.3(a)(1),(b), 38.8(a)(1), 42.3(b) and (c).


  
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith, and Patterson
Dismissed for Want of Prosecution
Filed:   January 23, 2004